           Case 1:20-cv-00484-AA      Document 50      Filed 02/12/21     Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                   MEDFORD DIVISION




ABOLISH ABORTION OREGON, et al.                                  Case No. 1:20-cv-00484-AA
                                                                  OPINION AND ORDER
               Plaintiff,

       vs.

CITY OF GRANTS PASS, et al.,

               Defendants.


AIKEN, District Judge:

       Plaintiffs Abolish Abortion Oregon (“AAOR”), an unincorporated association of

Christian evangelists and anti-abortion advocates, and seven of its members bring

this action against the City of Grants Pass, officers of the Grants Pass Department

of Public Safety (“DPS”),1 and 50 Doe defendants. Plaintiffs allege that DPS officers

harass and threaten them whenever they gather to preach in the City, under the

guise of Grants Pass Municipal Code § 5.12.110, which prohibits certain “unnecessary


       1After the preliminary injunction hearing, plaintiffs stipulated to dismissal of the three
named DPS Officers. Docs. 48, 49.



Page 1 – OPINION AND ORDER
       Case 1:20-cv-00484-AA     Document 50      Filed 02/12/21   Page 2 of 14




noise” (the “Sound Ordinance”). They allege that, in doing so, defendants have

violated their First Amendment rights to free speech and free exercise of religion.

      After plaintiffs initiated this action, the City agreed that the Sound Ordinance

presented some constitutional concerns and began working with plaintiffs to amend

the ordinance. Plaintiffs then filed this Motion for Preliminary Injunction (doc. 17),

asserting that they had demonstrated a “pattern of DPS attempts to chill Plaintiffs’

exercise of their free speech rights . . . by enforcing the [Sound] Ordinance against

Plaintiffs[,]” which plaintiffs argued was overbroad, vague, and imposed content-

based and speaker-based restrictions on speech. Defendants responded that the City

is not enforcing the Sound Ordinance during the amendment process.

      The Court heard oral argument on this motion on October 8, 2020, and denied

the motion at the hearing. This Opinion and Order provides findings and reasons

supporting the Court’s ruling.

                                  BACKGROUND

I.    Factual Context

      The following facts are taken from the First Amended Complaint (“FAC”) (doc.

13) and the parties’ declarations and exhibits.

      A.     The Parties

      AAOR is an unincorporated association based in Roseburg, Oregon, “whose

members consist of Christians from throughout Oregon who are dedicated to calling

the public’s attention to the horrors of abortion and calling on legislators to

criminalize the inhumane practice.” FAC ¶ 2. AAOR members “travel around Oregon




Page 2 – OPINION AND ORDER
           Case 1:20-cv-00484-AA      Document 50       Filed 02/12/21     Page 3 of 14




to share the gospel of Jesus Christ and to call for the abolition and criminalization of

abortion.” Id. ¶ 20. They use a variety of methods to share their methods, including

“open-air preaching, passing out tracts, holding up signs, and engaging willing

individuals in conversation.” Id.

       Plaintiffs Mason Goodknight, Ryan Clark, Shawn Kellim, Mark Mayberry,

Lori Mayberry, Robby Mayberry, and Ricky Mayberry are all members of AAOR who

have demonstrated and preached around Grants Pass and who have been contacted

by police officers while doing so. See Goodknight Decl. (doc. 17 Ex. 1); Clark Decl.

(doc. 17 Ex. 2); Kellim Decl. (doc. 17 Ex. 3); Mark M. Decl. (doc. 17 Ex. 4); Lori M.

Decl. (doc. 17 Ex. 5); Robby M. Decl. (doc. 17 Ex. 6); Ricky M. Decl. (doc. 17 ex. 7).

       Defendants include the City of Grants Pass; James Hamilton, Deputy Chief of

Grants Pass DPS; two DPS officers, Timothy Artoff and Jason McGinnis; and 50

unnamed Does, who are “legally responsible for the events and happenings” alleged

in the FAC and “proximately caused” plaintiffs’ alleged injuries.2 FAC ¶ 14.

       B.      Plaintiffs’ Activities and Law Enforcement Response

       In Grants Pass, AAOR members attend events like First Friday (a monthly

arts celebration), the annual Boatnik festival, and most frequently the Saturday

Growers’ Market because of the large crowds the events draw. Id. ¶ 21. At the events,

AAOR members take turns preaching—sometimes using electronic sound-

amplification devices (“amplifiers”). Id. Plaintiffs explain that they use amplifiers so

that they can preach in normal, civil tones, while still reaching a “fairly wide


       2 Again, the claims against Deputy Chief Hamilton, Officer Artoff, and Officer McGinnis have
been dismissed.



Page 3 – OPINION AND ORDER
       Case 1:20-cv-00484-AA      Document 50     Filed 02/12/21   Page 4 of 14




audience.” Goodknight Decl. (doc. 17 Ex. 1) ¶ 9; Clark Decl. (doc. 17 Ex. 2) ¶ 6; Kellim

Decl. (doc. 17 Ex. 3) ¶ 6; Mark M. Decl. (doc. 17 Ex 4) ¶ 6. The others hold anti-

abortion signs or pass out gospel tracts. FAC ¶ 21.

      AAOR members also preach their anti-abortion message near the Planned

Parenthood clinic located at 180 NW Franklin Boulevard in Grants Pass. Id. ¶ 22.

The Planned Parenthood is in a small complex of buildings at the corner of NW

Franklin and NW Washington Boulevard. Swanson Decl. (doc. 36) at 2; Franz Decl.

(doc. 38) Ex. 110. The complex includes one other building, which housed family

practice offices throughout the relevant period. Carvalho Decl. (doc. 23) at 2; Davis

Decl. (doc. 25) at 2; Rumrey Decl. (doc. 39) at 2. There are also two Met One office

buildings across NW Washington from the complex. Hamilton Decl. (doc. 28) at 2;

Franz Decl. (doc. 38) Ex. 110.

      Wherever they go, AAOR members attract a lot of attention and a lot of

complaints, including complaint calls to DPS. Most often, the complaints relate to

the volume and duration of their amplified preaching. See Docs. 23, 25, 36, 39

(declarations describing noise level inside Planned Parenthood and medical offices);

Franz. Decl. (doc 38) Exs. 108E, 108H (witnesses describing noise level inside Met

One buildings); Docs. 30, 34 (declarations describing noise levels at the Growers’

Market), Doc. 38 Ex. 130 (complaint emails and feedback response notes from vendors

and attendees). DPS has also received complaints that AAOR members have blocked

sidewalks at the Growers’ Market; brought their signs and amplifiers into the

Market; blocked parking spaces near the Planned Parenthood; and trespassed on




Page 4 – OPINION AND ORDER
           Case 1:20-cv-00484-AA        Document 50        Filed 02/12/21      Page 5 of 14




private property in front of the Planned Parenthood. Franz Decl. (doc. 38) Exs. 101A,

102A, 112, 115, 115A, 123, 124, 125.

       On several occasions, DPS officers have responded to complaints and engaged

with plaintiffs. As relevant here, when responding to noise complaints, officers

frequently asked plaintiffs to turn their amplifiers down or off. See Franz Decl. (doc.

38) Exs. 108, 108F, 111, 112, 113. Officers also told plaintiffs that the City’s Sound

Ordinance prohibits amplification without a permit. See Franz Decl. (doc. 38) Exs.

111, 113. Although officers warned plaintiffs that they could be cited for violating

the Sound Ordinance, no plaintiffs have been cited or arrested for a Sound Ordinance

violation.3

       C.      The Sound Ordinance

       The Sound Ordinance, Grants Pass Municipal Code (“GPMC”) § 5.12.110, is

titled “Unnecessary Noise.” Subsection A of the Sound Ordinance provides: “No

person may make, assist in making, continue or cause to be making any loud,

disturbing or unnecessary noise which either annoys, disturbs, injures or endangers

the comfort, repose, health, safety or peace of others.” GPMC § 5.12.110(A).




       3  Two plaintiffs have been cited for other violations. On June 17, 2019, Officer Artoff cited
Ricky Mayberry for “obstructing traffic,” in violation of Grants Pass Municipal Code § 5.36.010, outside
Planned Parenthood. Decl. of Ricky Mayberry (doc. 17 ex. 7) Ex. A. On August 15, 2019, Officer Artoff
cited Shawn Kellim for Disorderly Conduct in the first degree for using an amplifier outside Planned
Parenthood and refusing to stop when ordered. Decl. of Shawn Kellim (doc. 17 ex, 3) Ex. B. Although
these citations may be relevant to plaintiffs’ broader claim that their First Amendment rights were
violated, plaintiffs allege likelihood of success on the merits here based on DPS’s enforcement of the
unconstitutional Sound Ordinance. See Mot. for Preliminary Injunction (doc. 17) at 10–11, 18.




Page 5 – OPINION AND ORDER
        Case 1:20-cv-00484-AA     Document 50     Filed 02/12/21   Page 6 of 14




       Subsection B provides a nonexclusive list of conduct that constitutes “loud,

disturbing or unnecessary noises” that violate the section. GPMC § 5.12.110(B). As

relevant here, under subsection B(11), “[t]he use or operation of . . . any sound-

amplifying device so loudly as to disturb persons in the vicinity thereof or in such a

manner as renders the use thereof a nuisance” is a prohibited unnecessary noise.

GPMC § 5.12.110(B)(11). But subsection B(11) also outlines a permitting process for

loud “broadcast[s] or amplification” that might otherwise violate the ordinance. Id.

Specifically, it provides:

       However, upon application to the Council permits may be granted to
       responsible persons or organizations for the broadcast or amplification
       of programs of music, news, speeches, or general entertainment as a part
       of a national, state or City event, public festivals or outstanding events
       of a noncommercial nature. The broadcast or amplification shall not be
       audible for a distance of more than one thousand (1,000) feet from the
       instrument, speaker, or amplifier, and in no event shall a permit be
       granted where any obstruction to the free and uninterrupted traffic,
       both vehicular and pedestrian, will result.
Id.

II.    Procedural History

       Plaintiffs filed this action on March 24, 2020. Doc. 1. FAC asserts a single

claim under 42 U.S.C. § 1983.       FAC ¶¶ 27–31.      Specifically, it asserts a First

Amendment Retaliation claim against the police officer defendants and a theory of

Monell liability against the City. Id. ¶ 31.     The FAC alleges that “[d]efendants

presumably aim to enforce” the Sound Ordinance and that the Sound Ordinance

violates plaintiffs’ constitutionally protected rights because it is overbroad, vague,

and imposes content-based and speaker-based restrictions through its permit

provision. Id. ¶¶ 33–34. Plaintiffs seek (1) a declaration that the Sound Ordinance


Page 6 – OPINION AND ORDER
          Case 1:20-cv-00484-AA     Document 50     Filed 02/12/21   Page 7 of 14




is unconstitutional on its face and as applied; (2) preliminary and permanent

injunctions preventing defendants from “enforcing the Sound Ordinance against

Plaintiffs in a manner that unconstitutionally abridges Plaintiff’s First Amendment

Freedoms[;]” and (3) damages. Id. ¶ 35, 37.

         Plaintiffs filed this Motion for Preliminary Injunction on August 18, 2020. Doc.

17.     In it, plaintiffs seek an injunction to preliminarily enjoin the Grants Pass

Department of Public Safety (the City’s police department) from doing the following

“without probable cause”:

      1. Evicting, removing, or excluding AAOR, its Members or anyone associating
         with them from any street, sidewalk, park, and/or event that takes place within
         the City’s jurisdiction;

      2. Harassing, intimidating, threatening, or otherwise attempting to chill the
         exercise of the constitutionally protected free speech rights of AAOR, its
         Members, or anyone associating with them, while [they] are engaged in such
         exercise; or

      3. Unreasonably restricting the time, place, and especially the manner of speech
         of AAOR, its Members, or anyone associating with them, particularly when
         AAOR, its Members, and/or anyone associating with them are using sound-
         amplifying equipment.

Mot. for Preliminary Injunction (doc. 17) at 9–10.

         The parties appeared by telephone for a hearing on this motion on October 8,

2020. Based on the evidence submitted before hearing and additional argument

presented at the hearing, the Court denied the motion on the record. Doc. 44.

                                     DISCUSSION

         A preliminary injunction is an “extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.




Page 7 – OPINION AND ORDER
          Case 1:20-cv-00484-AA     Document 50     Filed 02/12/21   Page 8 of 14




Nat. Res. Defense Council, Inc., 555 U.S. 7, 22 (2008).           A plaintiff seeking a

preliminary injunction generally must show that: (1) he or she is likely to succeed on

the merits; (2) he or she is likely to suffer irreparable harm in the absence of

preliminary relief; (3) the balance of equities tips in his or her favor; and (4) that an

injunction is in the public interest. Id. at 20 (rejecting the Ninth Circuit’s earlier rule

that the mere “possibility” of irreparable harm, as opposed to its likelihood, was

sufficient, in some circumstances, to justify a preliminary injunction).

         The Supreme Court’s decision in Winter, however, did not disturb the Ninth

Circuit’s alternative “serious questions” test. See All. for the Wild Rockies v. Cottrell,

632 F.3d 1127, 1131-32 (9th Cir. 2011). Under this test, “‘serious questions going to

the merits’ and a hardship balance that tips sharply toward the plaintiff can support

issuance of an injunction, assuming the other two elements of the Winter test are also

met.” Id. at 1132. Thus, a preliminary injunction may be granted “if there is a

likelihood of irreparable injury to plaintiff; there are serious questions going to the

merits; the balance of hardships tips sharply in favor of the plaintiff; and the

injunction is in the public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir.

2012).

         Plaintiffs argue that they can establish a likelihood of success on their First

Amendment retaliation claim because they can “demonstrate a pattern of DPS

attempts to chill Plaintiffs’ exercise of their free speech rights under color of law by

enforcing the [Sound] Ordinance against Plaintiffs.” Mot. Prelim. Injunction (doc.17)




Page 8 – OPINION AND ORDER
          Case 1:20-cv-00484-AA    Document 50    Filed 02/12/21   Page 9 of 14




at 18.     They argue that the Sound Ordinance is unconstitutional because it is

overbroad, vague, and includes content-based and speaker-based restrictions. Id.

         The Court will not address plaintiffs’ constitutional challenge to the Sound

Ordinance here, however, because defendants made no effort to defend its

constitutionality. Instead, defendants responded that the City “is not enforcing the

[Sound] [O]rdinance” because “an update to the ordinance is underway.”

Bartholomew Decl. (doc. 22) at 2. All DPS officers have been advised not to enforce

the Sound Ordinance. Hamilton Decl. (doc. 28) at 2. Defendants also responded that

the City is using ORS 166.025(1)(b), a state law, to investigate and potentially enforce

against plaintiffs “when the noise from their sound-amplifying equipment was

unreasonable.” Resp. (19) at 6-7. Under ORS 166.025, a person “commits the crime

of disorderly conduct in the second degree if, with intent to cause public

inconvenience, annoyance or alarm, or recklessly creating a risk thereof, the person .

. . makes unreasonable noise.” ORS 166.025(1), (1)(b).

         At the preliminary injunction hearing, defense counsel confirmed that the City

is revising the Sound Ordinance and will not rely on it during the revision process.

Defense counsel conceded that he did not think that the current Sound Ordinance is

constitutional. He also reported that he had emailed plaintiffs’ counsel proposed

amendments on May 5, 2020, and plaintiffs’ counsel responded with objections to

aspects of the revisions on May 15, 2020. Since then, defense counsel has been

working with the City Attorney to develop a constitutional, amended ordinance. He

also reported that he told plaintiffs’ counsel that the City is not enforcing the Sound




Page 9 – OPINION AND ORDER
       Case 1:20-cv-00484-AA      Document 50     Filed 02/12/21    Page 10 of 14




Ordinance, wants to work with plaintiffs’ counsel on the revisions, and that the

amended Sound Ordinance would not go into effect until plaintiffs’ counsel had an

opportunity to review it and respond.

      Based on defense counsel’s concession that the Sound Ordinance was

unconstitutional, plaintiffs have demonstrated a likelihood of success on the merits.

Plaintiffs assert that, “[u]nless the Court (1) declares the Sound Ordinance

unconstitutional due to its very apparent flaws and (2) enjoins the City from enforcing

the Ordinance, Plaintiffs will face continued interference with their constitutionally

protected free speech rights.” Mot. Prelim. Injunction at 18.

      Generally, if plaintiffs establish a likelihood of success on a First Amendment

retaliation claim, they are entitled to a presumption of irreparable harm. See e.g.,

Doe v. Harris, 772 F.3d 563, 583 (9th Cir. 2014) (“A colorable First Amendment claim

is irreparable injury sufficient to merit the grant of relief.”) (internal quotation marks

omitted). This presumption applies even though the City claims that it has never

actually enforced the Sound Ordinance against plaintiffs. See Cuviello, 944 F.3d at

833 (a “chill on . . . free speech rights—even if it results from a threat of enforcement

rather than actual enforcement—constitutes irreparable harm”). Here, plaintiffs

have demonstrated that they were harmed by DPS officers’ reliance on the Sound

Ordinance. But plaintiffs’ assertion that they are likely to experience this kind of

harm in the future without a Court order prohibiting the City from enforcing the

Sound Ordinance is undermined by the City’s decision stop enforcing it during the

revision process.   Given the City’s assertion that it is not enforcing the Sound




Page 10 – OPINION AND ORDER
           Case 1:20-cv-00484-AA   Document 50    Filed 02/12/21   Page 11 of 14




Ordinance and defense counsel’s representation that any revised ordinance will not

go into effect until plaintiffs have a chance to respond to and challenge the

amendments, the Court cannot find that plaintiffs are likely to suffer irreparable

harm from the enforcement of the Sound Ordinance in the absence of a preliminary

injunction. See Winter, 555 U.S. at 22 (“Our frequently reiterated standard requires

plaintiffs seeking preliminary relief to demonstrate that irreparable injury is likely

in the absence of an injunction.” (original emphasis omitted and emphasis added)).

       Plaintiffs assert that the City’s plan to enforce ORS 166.025(1)(b) against

AAOR members also presents constitutional “problems necessitating injunctive

relief.”    Reply at 7.   They argue that, because the statute lacks a “standard of

reasonableness,” it (1) may be applied to regulate the content of speech, id. at 10-11,

(2) provides discretion to officers that would allow them to use the statute as a pretext

to curb AAOR’s protected speech, id. at 11-12, and (3) fails to provide ordinary people

with adequate notice of the conduct that it proscribes, id. at 13-14. Plaintiffs ask the

court to “preliminarily enjoin Defendants from enforcing the Sound Ordinance, or

ORS 166.025(1)(b), against AAOR.” Id. at 20.

       Although courts have broad discretion to consider arguments raised for the

first time in a reply, the Court will not exercise its discretion to do so here. See Lane

v. Dep’t of Interior, 523 F.3d 1128, 1140 (9th Cir. 2008). Plaintiffs’ reply does more

than raise new arguments, it raises new allegations not contained in the FAC and

requests supplemental injunctive relief not sought in the FAC or motion for

preliminary injunction. See White v. City of Sparks, 85 F. App’x 618 (9th Cir. 2004)




Page 11 – OPINION AND ORDER
          Case 1:20-cv-00484-AA    Document 50   Filed 02/12/21   Page 12 of 14




(affirming district court’s order denying motion for preliminary injunction and

declining to grant supplemental preliminary injunctive relief requested for the first

time in the plaintiff’s reply). The FAC does not allege a constitutional challenge to

ORS 166.025(1)(b), seek injunctive relief against its enforcement, or even mention the

state law. See Pac. Radiation Oncology, LLC v. Queen’s Medical Center, 810 F.3d

631, 636 (9th Cir. 2015) (“There must be a relationship between the claims raised in

a motion for injunctive relief and the claims set forth in the underlying complaint

itself.    The relationship between the preliminary injunction and the underlying

complaint is sufficiently strong where the preliminary injunction would grant relief

of the same character as that which may be granted finally.”). Similarly, plaintiffs’

Motion for Preliminary Injunction focused on the constitutionality of the Sound

Ordinance, plaintiffs’ likelihood of success in proving that defendants engaged in a

pattern of violating their free speech rights by enforcing the Sound Ordinance, and

the risk of harm posed by defendants’ reliance on the ordinance.

          At the hearing, plaintiffs’ counsel argued that the FAC did not mention the

disorderly conduct statute because it did not need to be addressed at the time that

the FAC was filed. He asserted that statute was not brought up until defendants

filed their opposition brief. Counsel is correct that disorderly conduct did not appear

in the parties’ legal arguments until defendants’ response.        But plaintiffs’ own

evidence shows that plaintiffs and their counsel were aware that the City believed

that the disorderly conduct statute provided grounds to investigate and regulate




Page 12 – OPINION AND ORDER
       Case 1:20-cv-00484-AA      Document 50     Filed 02/12/21   Page 13 of 14




plaintiffs’ activities when plaintiffs filed this action, and certainly by the time they

filed this motion.

      Although there is some evidence and argument before the Court concerning

the City’s use of the disorderly conduct statute, both parties gave short shrift to these

issues and do not respond directly to the others’ arguments. This matter is better

suited for resolution following a supplemental preliminary injunction motion and a

record focused on the statute and its enforcement. In sum, if plaintiffs want to

challenge the City’s use of the disorderly conduct statute to investigate and regulate

plaintiffs’ activities, they may do so by filing an amended complaint and supplemental

preliminary injunction motion seeking an order against the law’s enforcement, which

the Court will consider on an expedited basis.

      Finally, at the hearing the parties indicated that they would be open to

stipulating to terms regulating plaintiffs’ activities during this litigation.        In

particular, they noted that they had been negotiating possible standards for

determining a permissible volume for plaintiffs’ amplified preaching but had not yet

agreed on a unit of measurement. The Court will set a status conference to discuss

referring the parties to a judicial settlement conference to help facilitate these

negotiations and those concerning revisions to the Sound Ordinance.

                                   CONCLUSION

      For the reasons above, plaintiffs’ Motion for Preliminary Injunction (doc. 17) is

DENIED for failure to demonstrate a likelihood of irreparable harm. Plaintiff shall




Page 13 – OPINION AND ORDER
       Case 1:20-cv-00484-AA    Document 50    Filed 02/12/21   Page 14 of 14




have leave to file an Amended Complaint and a supplemental preliminary injunction

motion. The parties shall appear for a telephonic status conference on March 4, 2021

At 1:30 p.m.

      IT IS SO ORDERED.

                 12th day of February 2021.
      Dated this _____




                                   /s/Ann Aiken
                           __________________________
                                   Ann Aiken
                           United States District Judge




Page 14 – OPINION AND ORDER
